DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-14 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claim 1, the closest reference to MENEZO (Pub No. 20180261976) disclose the SEMICONDUCTOR LASER SOURCE. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claim 1.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “the bandpass filter comprises a primary filter containing a Mach-Zehnder interferometer, this interferometer comprising:  first and second arms,  a first fork via which the optical signal is distributed between the first and second arms, and  a second fork via which the optical signals of the first and second arms are combined together, each of the first and second arms being divided into a plurality of consecutive sections that are immediately contiguous to one another, each section comprising a core able 4Docket No. 526218US Preliminary Amendment to guide the optical signal and each section having an effective index at the wavelength [Symbol font/0x6C]si , the effective index of each section located immediately after a preceding section being different from the effective 

    PNG
    media_image1.png
    88
    492
    media_image1.png
    Greyscale

where: kf is a preset integer number higher than or equal to 1, N1 and N2 are the numbers of sections in the first and second arms, respectively, L1,n, and L2,n are the lengths of the nth sections of the first and second arms, respectively,  neff1,n and neff2,n are the effective indices of the nth sections of the first and second arms, respectively, wherein the first and second arms each comprise a gain-generating section, the cores of each of these gain-generating sections being made from the same III-V gain medium, these gain-generating sections thus forming first and second gain-generating waveguides, respectively”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to JESSICA MANNO, can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828